Citation Nr: 0507750	
Decision Date: 03/16/05    Archive Date: 03/30/05

DOCKET NO.  97-02 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.	Whether new and material evidence as been submitted to 
reopen a claim for service connection for a psychiatric 
disorder.  

2.	Entitlement to an increased rating for perforation of the 
nasal septum, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from November 1956 to July 
1958.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of May 1995 and September 1996 rating decisions of the 
San Juan, the Commonwealth of Puerto Rico, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

It is noted that one of the issues developed for appeal, 
increased rating for Hansen's Disease, was fully granted.  By 
rating decision dated in June 2004, a 100 percent rating was 
assigned on the basis of active disease.  The 100 percent 
rating renders the issue of entitlement to a total rating by 
reason of individual unemployability due to service connected 
disabilities moot.  It also renders the issues of higher 
individual ratings for multiple atrophic scars of the abdomen 
and legs (due to Hansen's Disease) moot.  The veteran has not 
withdrawn the remaining issues on appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A review of the record reveals that further development is 
necessary before the Board can reach the merits of the claim 
for an increased ratings and for the application to reopen 
the claim for service connection for a psychiatric disorder 
on the basis of new and material evidence .

When VA receives a complete or substantially complete 
application for benefits, it is required under the provisions 
of the Veterans Claims Assistance Act of 2000 (VCAA) that 
notification be provided to the claimant and his attorney, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  As part of that notice, 
VA is required to indicate which information and evidence, if 
any, the claimant is required to provide to VA and which 
information and evidence, if any, VA will attempt to obtain 
on his behalf. 38 U.S.C.A. § 5103(a) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As part of this 
notification, the veteran is requested to provide any 
evidence in his possession that pertains to the claim.  38 
C.F.R. § 3.159(b) (2003).  In the present case, the record 
shows that the veteran has been issued a VCAA notice letter 
for the issue of an increased rating for Hansen's disease, 
which is no longer before the Board for consideration, only.  

On Remand, the RO must assure compliance with the provisions 
of the VCAA.


1. Send the veteran a VCAA letter with 
respect to the issue of service 
connection for a mental disorder.

2. Thereafter, the RO should adjudicate 
the claims of whether new and material 
evidence has been submitted to reopen the 
claims of service connection for a 
psychiatric disorder, and the claims for 
increased evaluations.  Consideration 
should include evidence submitted since 
the claim was previously considered.  If 
the benefit sought remains denied, the 
appellant and his representative should 
be furnished a statement of the case and 
given the opportunity to respond thereto.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




